Citation Nr: 1738860	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-00 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 1, 2017, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  That rating decision granted an initial 30 percent rating for PTSD, effective January 14, 2009.

In March 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing.

In June 2015, the Board remanded the appeal for additional development.

An August 2015 rating decision increased the initial 30 percent rating for PTSD to 50 percent, effective January 14, 2009.

In October 2015, the Board denied an initial rating in excess of 50 percent for PTSD and remanded a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

The Veteran appealed the Board's October 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Order, the Court granted a July 2016 Joint Motion for Partial Remand (JMPR) by the parties (the Veteran's representative and VA's General Counsel) to vacate and remand part of the Board's decision, which denied entitlement to an increased rating for PTSD, for further development.

In December 2016, the Board remanded the appeal for additional development in accordance with the July 2016 JMPR.

While on remand, a May 2017 rating decision increased the initial 50 percent rating for PTSD to 70 percent, effective March 1, 2017.  Although a higher rating has been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

As noted in the December 2016 decision, the TDIU issue had been remanded in the past and still under development by the RO.  A May 2017 memorandum indicates that the RO is still developing the issue.  Therefore, the Board will not address the TDIU issue at this time.


FINDING OF FACT

Since February 24, 2015, but no earlier, the evidence reflects that the Veteran's PTSD has been manifested by symptoms, to include impaired impulse control, that have resulted in occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

Since February 24, 2015, but no earlier, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

At the March 2015 Board hearing, the Veteran asserted having the following PTSD-related symptoms, which he contends warrant a higher disability rating: problems with people (clients and employees) at his job at Goodwill; not sleeping very well; feelings of guilt; nightmares; flashbacks; disliking being close to too many people; liking to keep his back to the wall and seeing the door; forgetting kids' birthdays, but not their names; and panic attacks, two to three times a day.  The Veteran stated that he does not go out and socialize and barely sees his mother and children.  He also testified that he only talked about suicide to other veterans and that he last worked five years prior to the hearing.

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

According to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent evaluation is warranted for PTSD where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating, but instead are examples providing guidance as to the type and severity of symptoms' effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determine the level of impairment.  Id.; see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Analysis

Here, the evidence of record regarding the Veteran's PTSD consists of VA examination reports (February 2009, April 2010, February 2015, and March 2017), VA treatment records, Vet Center records, and lay statements, to include the Veteran's Board hearing testimony.

As discussed in the Board's October 2015 decision, at the February 2009 VA examination, the VA examiner diagnosed the Veteran with PTSD.  The VA examiner noted the Veteran's history of symptoms including flashbacks and survivor guilt related to his service in Vietnam.  The Veteran complained of nightmares related to Vietnam, occurring one or two times per month.  The examiner noted that the Veteran had been incarcerated for 16 years and has avoided relationships with anyone because it is the way he felt secure in prison.  The Veteran complained of trouble sleeping, getting no more than six hours of sleep per night, taking an hour and a half to go to sleep, and waking at least twice a night.  The examiner noted that the Veteran was not receiving treatment for PTSD except for psychotherapy as often as two times per month with a good response.

Regarding occupational history after prison, the examiner noted that the Veteran worked as a part-time welder and had good relationships with his supervisor and co-workers.  Regarding social functioning, the Veteran stated he had close relationships with his three siblings.  The Veteran reported being divorced, with no significant other, and having two children whom he had not seen for 16 years.

On mental status examination, the examiner noted: orientation within normal limits; appropriate appearance, hygiene, and behavior; depressed mood which occurs as often as two time per month; communication, speech, and concentration within normal limits; panic attacks present, occurring less than once per week; signs of suspiciousness; no delusions or hallucinations; obsessional rituals, to include being very precise in the arrangement of his closet, which are severe enough to interfere with routine activities; appropriate thought processes; judgment not impaired; abstract thinking normal; memory within normal limits; and absent suicidal and homicidal ideation.  The examiner assigned a GAF score of 60.

The examiner reported that the Veteran does not have difficulty performing activities of daily living and that he has difficulty understanding complex commands because he has to repeatedly ask questions so that a task can be completed.  The examiner also reported that the Veteran does not appear to pose any threat of danger or injury to self or others and that the prognosis for the psychiatric condition is good.  The examiner stated that the best description of his psychiatric impairment is: psychiatric symptoms are not enough to interfere with social and occupational functioning or to require continuous medication.  The Board notes that this description is consistent with the criteria for a noncompensable (zero percent) rating for PTSD.

At the April 2010 VA examination, the examiner reported a diagnosis of PTSD chronic.  The examiner noted that the Veteran was seeing a counselor at the Vet Center and was prescribed Celexa by his primary care provider, which the Veteran said he takes for feelings of depression.  The Veteran reported getting anxious easily especially in crowded areas, getting irritable often, forgetting things, checking the door is locked and stove is off a lot, trouble sleeping, nightmares, and finishing a VA PTSD residential program.  The examiner noted that the Veteran denied suicidal ideation, had low energy and interest, and fair concentration.

Regarding occupation, the Veteran reported working at Goodwill after being fired from his welding job.  The examiner noted that the Veteran was doing well at his Goodwill job as long as he is left alone.  The examiner reported similar social functioning, regarding relationships, as in the previous VA examination and indicated that the Veteran lives alone and isolates himself.

On mental status examination, the examiner reported similar results as in the previous examination and also the following results: hair uncombed and dirty jeans; constricted affect; depressed mood; average intelligence; panic attacks three times a week; and mildly impaired recent memory.  The examiner reported the following PTSD symptoms: re-experiencing of traumatic event; avoidance; increased arousal symptoms.  The examiner assigned a GAF score of 50 and reported that the Veteran's level of occupational and social impairment with regards to PTSD symptoms was: transient or mild PTSD signs and symptoms and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Board notes that this description is consistent with the criteria for a 10 percent rating for PTSD.

At the February 2015 VA examination, the examiner reported a diagnosis of PTSD.  The examiner noted that the Veteran regularly attends a Vietnam support group at the local Vet Center.  The examiner noted that the Veteran was not taking any psychiatric medications because of concerns about his liver cirrhosis.  The examiner reported psychiatric symptoms similar to the ones noted in the previous VA examinations, to include depressed mood, suspiciousness, chronic sleep impairment, disturbances in motivation and mood, and inability to establish and maintain effective relationships.

Regarding occupation, the Veteran reported doing odd jobs for neighbors and others and that his last regular job was with the VA as a traffic flow facilitator and parking lot shuttle driver for about one year, ending in 2011 because of lack of funding.  The examiner noted that his VA supervisor wrote a very strong recommendation for the Veteran and indicated that he did very well with customer service and hard work.  Regarding social functioning, the Veteran reported that he occasionally socialized with veterans outside of the support group and has occasional contact with his siblings and mother.  Additionally, he reported that he had occasional contact with his daughter and becoming more involved in the Catholic Church, attending every week.

The examiner assigned a GAF score of 65 and reported that the Veteran's level of occupational and social impairment with regards to PTSD symptoms was best summarized as: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Board notes that this description is consistent with the criteria for a 30 percent rating for PTSD.  Additionally, the complete report was obtained pursuant to the Board's remand.

VA treatment records and Vet Center records generally report symptoms and complaints consistent with the VA examination reports, to include denial of suicidal and homicidal ideation.  See, e.g., VA treatment notes dated January 1, 2010, and December 4, 2009.

In accordance with the July 2016 JMPR, the Veteran was afforded another VA examination in March 2017 pursuant to the Board's December 2016 remand.  The examiner reviewed the Veteran's claims file and noted the pertinent psychiatric history and symptoms, which were similarly noted in the previous VA examinations.  However, the March 2017 VA examiner opined that the PTSD symptoms' effect on the Veteran's level of occupational and social impairment was best summarized as: occupation and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  This description is consistent with a 70 percent disability rating.  Accordingly, in the May 2017 rating decision, the Veteran's PTSD disability rating was increased to 70 percent, effective March 1, 2017, the date of the last VA examination.

The May 2017 examiner explained that the Veteran's irritability and outbursts of anger when around others is evidence of ongoing impaired impulse control, which is a symptom listed in the criteria for a 70 percent rating, and that the Veteran experiences panic attacks in situations where he encounters other people, which results in significant impairment in concentration.  The examiner noted the absence of hallucinations.

Based on the evidence, the Board finds that the earliest date as of which it is ascertainable that an increase in the Veteran's PTSD symptoms had occurred was not necessarily the date of the March 2017 VA examination.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  Instead, after resolving any reasonable doubt in the Veteran's favor, the February 24, 2015, examiner's notation of the presence of irritable behavior and angry outbursts, which the May 2017 examiner equates to impaired impulse control, upon which the 70 percent rating for PTSD was based, shows that a 70 percent rating was warranted since the February 2015 examination.

Prior to February 24, 2015, the evidence does not demonstrate occupational and social impairment, with deficiencies in most areas, which would warrant an increased rating of 70 percent.  The Veteran was able to obtain work at VA and earned a positive review from his supervisor.  The evidence shows that the Veteran's PTSD symptoms interfered with his social functioning, but his symptoms did not rise to the level of social impairment required for a 70 percent evaluation as he attended a support group and started attending church regularly.  A disability that justifies a 70 percent rating is so severely disabling that some of the examples of symptoms include speech intermittently illogical, near-continuous panic or depression affecting the ability to function independently, and spatial disorientation.  The Veteran does not have a history of having such symptoms or similar symptoms that are not listed of that type of severity.

While the Veteran reported talking about suicide with other veterans, the evidence does not show that such thoughts interfered with his occupational or social functioning.  Additionally, the record overwhelming shows the absence of suicidal ideation.  Thus, while the JMPR suggests that suicidal thoughts could warrant a higher rating, the Board does not find that the rare mentioning of suicidal thoughts in this case during treatment warrants a higher rating prior to February 2015.  Moreover, this case does not turn on presence or absence of a single symptom.  Instead, the overall impact of the Veteran's PTSD symptoms on his occupational and social functioning must be assessed, and importantly, after consideration of the Veteran's reports and examinations, none of the VA examiners indicated that such functioning was impaired to a level that could be described by the criteria for even a 50 percent rating, until the most recent VA examination.  See, e.g., Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017) (the presence or lack of evidence of a specific sign or symptom listed in the evaluation criteria, including suicidal ideation, is not necessarily dispositive of any particular disability level).

Furthermore, the evidence does not demonstrate total occupational and social impairment which would warrant an increased rating of 100 percent at any time.  A disability that justifies a 100 percent rating is so severely disabling that some of the examples of symptoms include posing a "persistent" threat of danger to self or others and not knowing one's own name, the names of close relatives, or one's occupation.  The Veteran does not have a history of having such symptoms.  The JMPR referred to the Veteran's panic attacks as possibly warranting a higher rating.  While the most recent examiner described the Veteran's panic attacks as limited to situations involving being around people, yet described such attacks as near-continuous, this symptom is listed in the criteria for the 70 percent rating.

Therefore, while the evidence arguably shows conflicting evidence with regard to the severity of the Veteran's PTSD symptoms, after resolving reasonable doubt in the Veteran's favor, the Board finds that the date it became ascertainable that the Veteran's PTSD symptoms increased to the level warranting a 70 percent rating was February 24, 2015, and not the date of the March 2017 VA examination; such determination is primarily based on the most recent VA examiner's characterization of the Veteran's PTSD symptoms described above.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.3.  See also 38 U.S.C. § 5110(b)(3); cf. Swain, 27 Vet. App. at 224 (holding that the effective date for an increased rating for hearing loss can be earlier than the date the hearing test showing objective results was conducted).

In sum, the Board finds that the evidence does not support an initial rating in excess 50 percent for the Veteran's PTSD prior to February 24, 2015.  After this date, a disability rating of 70 percent, but no higher, for the Veteran's PTSD is warranted.


ORDER

Since February 24, 2015, but no earlier, a disability rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


